In our disposition of bill of exception No. 9 we had no intention of holding that the State should not be permitted in cross-examining appellant's character witnesses to ask them whether they had heard of rumors or of particular and specific charges or acts of the appellant inconsistent with the character the witnesses were called to prove. It is well settled that a witness to the good character of the accused may be asked upon cross-examination whether he had heard of rumors, or of particular and specific charges or acts of the accused inconsistent with the character he was called to prove, not to establish the truth of such charges, but to test the credibility of the witness and enable the jury to weigh his evidence. Garza v. State, 88 S.W.2d 113.
After carefully re-examining the record in the light of appellant's motion for rehearing we are constrained to adhere to the conclusion expressed in the original opinion.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 496